Citation Nr: 1620293	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  04-43 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for organic bowel syndrome.

2.  Entitlement to service connection for a bowel disorder.

3.  Entitlement to service connection for hypothyroidism as a residual of treatment for hyperthyroidism.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to June 1971.  He also had six years and three months of prior active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  The Board most recently remanded the case in October 2013 for additional adjudicative action, and the claims have now been returned to the Board for further appellate review.

In May 2007, the Veteran and his friend L.V. testified during a hearing held before the undersigned Acting Veterans Law Judge.  A transcript of this proceeding is of record.  Although the Veteran requested in December 2009 and January 2010 to appear an additional hearing, all of the issues on appeal were addressed by the undersigned during the May 2007 hearing.  Thus, the Veteran is not entitled to another hearing before the Board.  See 38 C.F.R. §§ 20.700, 20.702, 20.704 (2015).

Review of the record reflects that the Veteran's claim for entitlement to service connection for hypothyroidism was initially adjudicated by the RO in the August 2004 rating decision.  However, in the September 2007, October 2010, August 2012, and October 2013 prior remands, the Board characterized the issue as a claim of whether new and material evidence had been received to reopen the claim for service connection for hypothyroidism.  As the August 2004 rating decision is not final as it is currently on appeal, the Board has recharacterized the issue as a claim for service connection for hypothyroidism

The reopened claim for entitlement to service connection for organic bowel syndrome is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied reopening the claim for service connection for organic bowel syndrome; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for organic bowel syndrome.

3.  Hypothyroidism was not present until many years after the Veteran's active duty service, is not etiologically related to service, and was not caused or permanently worsened by a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for organic bowel syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the decision below, the Board is reopening the claim for service connection for organic bowel syndrome, and remanding the claim for additional development.  Thus, no discussion of VA's duty to notify and assist within the context of this issue is necessary.

As for the hypothyroidism claim, the Veteran was provided all required notice in letters mailed in May 2004 and December 2006.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that the Veteran's service treatment records, VA treatment records, and all other available post-service medical evidence identified by the Veteran have been obtained and considered by the agency of original jurisdiction except where consideration by the agency of original jurisdiction has been waived.  See April 2012 waiver.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  While VA has not afforded the Veteran a medical examination or obtained a medical opinion regarding the claim for service connection for hypothyroidism, the Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  As discussed further below, the medical evidence does not show that the claimed disorder is related to his active service or a service-connected disability.  Thus, further development is not warranted and VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.

II.  New and Material Evidence Claim

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.' The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.' Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

B.  Factual Background and Analysis- Organic Bowel Syndrome

In a June 2003 rating decision, the RO denied the Veteran's application to reopen the previously denied claim for service connection for organic bowel syndrome.  The RO noted that the claim was initially denied in a January 1993 rating decision and declined to reopen the claim because the record still did not include evidence of a diagnosed bowel disorder.  Although notified of this decision, the Veteran did not appeal the denial of the claim or submit pertinent evidence within the appeal period.  

The relevant evidence of record at the time of the June 2003 rating decision included the Veteran's service treatment records which note his initial loss of bowel function and subsequent tendency for constipation associated with treatment for viral encephalitis in 1986; post-service medical evidence reflecting treatment for unrelated disorders; and the Veteran's statements attributing the claimed bowel condition to his in-service episode of viral encephalitis.

Evidence associated with the record since the June 2003 rating decision includes VA treatment records reflecting diagnoses of bowel dysfunction with intermittent fecal incontinence in November 2006, chronic constipation in December 2008, and neurogenic bowel in July 2013.  The record also now includes a January 2010 physician's opinion relating the Veteran's bowel problems to the encephalitis.  The Board finds that this medical evidence is not cumulative or redundant of the evidence of record at the time of the June 2003 rating decision.  Moreover, this evidence relates to unestablished facts necessary to substantiate the claim for service connection for a bowel disability.  Therefore, it is new and material, and reopening of the claims is in order.

III.  Service Connection Claim

A.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests an endocrinopathy to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Factual Background and Analysis- Hypothyroidism 

The Veteran claims his hypothyroidism disorder is due to his military service.  He attributes the diagnosed condition to a 1986 in-service episode of viral encephalitis and claims that his thyroid was not functioning properly at that time.  In the alternative, the Veteran seeks secondary service connection for hypothyroidism as due to treatment he received for hyperthyroidism.

Initially, the Board notes that the Veteran has not been awarded service connection for hyperthyroidism.

Service treatment records have been reviewed and are negative for reports of pertinent symptoms or a diagnosed thyroid condition.  The records associated with the Veteran's treatment for viral encephalitis from June to August 1986 do not mention any thyroid problems, and his endocrine system was normal on the October 1990 separation clinical examination.  On the October 1990 separation report of medical history, the Veteran denied ever having thyroid trouble.  

Post-service, a March 1992 VA examination report indicates that the Veteran's endocrine system was normal.  

VA treatment records dated from June 2004 show the earliest evidence of record of diagnosed hypothyroidism.  That same month, an examiner related the Veteran's hypothyroidism to the treatment for Graves' disease (hyperthyroidism).  A March 2006 record reflects a diagnosis of hypothyroidism secondary to radioiodine therapy.

Having carefully weighed the evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  There is no medical evidence supporting the proposition that the hypothyroidism diagnosis is etiologically related to service, was present within a year of discharge, or that it was caused or permanently worsened by a service-connected disability.  Although the record indicates he was treated during service for encephalitis, his service treatment records are entirely negative for findings of hypothyroidism.  The disorder was not noted during service and was not diagnosed until many years following his discharge.  Regarding the secondary service connection claim, both the medical evidence of record and the Veteran himself attribute his hypothyroidism to his hyperthyroidism treatment.  However, because the Veteran has not been awarded service connection for hyperthyroidism, there is no basis upon which to grant secondary service connection in this instance.  The Veteran does not claim, nor does the evidence indicate, that the claimed disorder is related to any of his current service-connected disabilities.  Essentially, the evidence does not support the award for service connection on either a direct, presumptive, or secondary basis. 

In reaching this determination, the Board has considered the Veteran's statements that his hypothyroidism is related to his in-service viral encephalitis or a service-connected disability.  The Veteran claims that his thyroid was not functioning properly at the time of the assessment and treatment of his encephalitis.  However, the Board does not find his statements regarding the in-service onset of his disability to be credible.  As noted above, the service treatment records do not show that a thyroid condition was diagnosed during active duty, there is no post-service evidence indicating the presence of the claimed disorder for over a decade after his discharge, and the medical evidence indicates that his hypothyroidism was caused by treatment used for his nonservice-connected hyperthyroidism condition.  Moreover, although the Veteran might sincerely believe that his claimed disability is related to his active service or to a service-connected disability, his lay opinions concerning these matters requiring medical expertise are of no probative value.

Accordingly, the claim for service connection must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable in this instance because the preponderance of the evidence is against the claim.


ORDER

The Board having determined that new and material evidence has been received, reopening the claim of entitlement to service connection for organic bowel syndrome is granted.

Service connection for hypothyroidism is denied.

REMAND

A remand is required for compliance with VA's duty to assist the Veteran in substantiating his reopened claim for service connection for a bowel disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the Veteran attributes his current bowel symptomatology to the 1986 in-service episode of viral encephalitis, and the service treatment records associated with his treatment for encephalitis in June and July of 1986 include notations of impaired bowel function and constipation.  While the evidence includes a January 2010 VA medical opinion relating the Veteran's bowel problems to encephalitis, the Board does not consider the opinion adequate for adjudication purposes because the opinion is not supported by sufficient rationale and is not based on a review of all of the pertinent evidence of record.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As the evidence lacks an adequate etiological opinion regarding the Veteran's claimed bowel disorder, a remand is needed in order to provide him a VA examination to determine whether any current bowel disorder is related to his military service.

As for the Veteran's remaining claim, the Board finds that the claim for a TDIU is inextricably intertwined with the claim for service connection for a bowel disorder, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While on remand, the RO must obtain all outstanding VA and private medical records identified as pertinent to the claims.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding VA and private medical records pertinent to the claims on appeal.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the nature and etiology of all bowel disorders that have been present during the period of the claim.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies as deemed necessary by the VA examiner must be accomplished.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not (a 50 percent probability or more) that any currently or previously diagnosed bowel disorder is related to the Veteran's active duty service, to include the 1986 episode of viral encephalitis.

In providing the requested opinion, the examiner must consider and reconcile all conflicting medical evidence and opinion of record, to include the January 2010 VA treating physician's opinion.

A complete rationale for all opinions must be provided and the examiner must include a discussion of the specific evidence on which the opinion is based.  If the VA examiner is unable to provide the requested opinions without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  The RO must notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for any VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  The RO should undertake any additional development deemed necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


